Citation Nr: 1115539	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  06-27 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for generalized arthritis of the ankles, knees, back, and left hip, claimed as secondary to exposure to ionizing radiation.  

2.  Entitlement to service connection for traumatic arthritis of the right hip, claimed as secondary to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to July 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

Based on the findings of the February 2010 VA examination report, the Board has separated the issue of entitlement to service connection for traumatic arthritis of the right hip from the issue of service connection for generalized arthritis.  

In October 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In January 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a written statement in February 2011 notifying VA that "[t]he Social Security Department has found me disabled, so I am wondering what [does] it take for the Military to find a person disabled."  The Veteran's statement strongly suggests that he is receiving Social Security Administration (SSA) benefits for the same disabilities for which he has claimed service connection.  Unfortunately, such information was not of record prior to the Board's earlier remand.  Therefore, another remand is necessary so that VA may attempt to obtain the Veteran's SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the Veteran was receiving SSA benefits).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request any relevant records from that agency that pertain to any claim for benefits filed by the Veteran, to include copies of any examinations arranged by that agency, and any decisions rendered with respect to the Veteran.

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


